Exhibit 10.1

AMENDMENT NO. 2

AMENDMENT NO. 2, dated as of April 25, 2013 (this “Amendment”), to the Credit
Agreement dated as of November 2, 2011 as amended on April 24, 2012 (as further
amended, supplemented, amended and restated or otherwise modified from time to
time) (the “Credit Agreement”) among BEAGLE INTERMEDIATE HOLDINGS, INC., a
Delaware corporation (“Holdings”), EMDEON INC., a Delaware corporation (the
“Parent Borrower”), EBS HOLDCO I, LLC, a Delaware limited liability company
(“EBS Holdco I”), EBS HOLDCO II, LLC, a Delaware limited liability company (“EBS
Holdco II”), EMDEON BUSINESS SERVICES LLC, a Delaware limited liability company
(“EBS”), MEDIFAX-EDI HOLDING COMPANY, a Delaware corporation (together with EBS
Holdco I, EBS Holdco II and EBS, the “Co-Borrowers,” together with the Parent
Borrower, the “Borrowers” and each, a “Borrower”), the Guarantors from time to
time party thereto, each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender (in such capacity, the “Swing Line Lender”), L/C Issuer (in such
capacity, the “L/C Issuer”) and Collateral Agent (in such capacity, the
“Collateral Agent”) and the other Agents named therein. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

WHEREAS, Section 10.01 of the Credit Agreement permits amendment of the Credit
Agreement with consent of the Administrative Agent, the Parent Borrower and the
Lenders providing the relevant replacement term loan tranche to permit the
refinancing of all outstanding Term Loans of any Class with a replacement term
loan tranche thereunder;

WHEREAS, pursuant to the fourth paragraph of Section 10.01 of the Credit
Agreement, the Parent Borrower desires to create a new Class of Term B-2 Loans
under the Credit Agreement having identical terms with, having the same rights
and obligations under the Loan Documents as and in the same aggregate principal
amount as the Term B-1 Loans, as set forth in the Credit Agreement and Loan
Documents, except as such terms are amended hereby;

WHEREAS, each Term Lender that executes and delivers a consent to this Amendment
substantially in the form of Exhibit A hereto (a “Consent”) shall be deemed,
upon effectiveness of this Amendment, to have exchanged all (or such lesser
amount allocated to it by the Arrangers) of its Term B-1 Loans for Term B-2
Loans, and such Lender shall thereafter become a Term B-2 Lender;

WHEREAS, pursuant to Section 10.01(c) of the Credit Agreement, the Loan Parties
desire to amend the Credit Agreement to decrease the rate of interest applicable
to the Revolving Credit Loans and each Revolving Credit Lender directly affected
thereby has delivered a consent hereto;



--------------------------------------------------------------------------------

WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B hereto (a “Joinder”) as an Additional
Term B-2 Lender will make Term B-2 Loans in the amount set forth on the
signature page of such Person’s Joinder on the effective date of this Amendment
to the Borrower, the proceeds of which will be used by the Borrower to repay in
full the outstanding principal amount of Non-Exchanged Term B-1 Loans (as
defined herein);

WHEREAS, the Parent Borrower shall pay to each Term Lender immediately prior to
the effectiveness of this Amendment all accrued and unpaid interest on its Term
B-1 Loans to, but not including, the date of effectiveness of this Amendment;

WHEREAS, the Loan Parties and Required Lenders wish to make certain other
amendments set forth in Section 2 below pursuant to amendments authorized by
Section 10.01 of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments Relating to Term B-2 Loans.

Effective as of the Amendment No. 2 Effective Date, the Credit Agreement is
hereby amended as follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Additional Term B-2 Commitment” means, with respect to an Additional Term B-2
Lender, the commitment of such Additional Term B-2 Lender to make an Additional
Term B-2 Loan on the Amendment No. 2 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term B-2 Lender to Amendment No. 2. The
aggregate amount of the Additional Term B-2 Commitments of all Additional Term
B-2 Lenders shall equal the outstanding aggregate principal amount of
Non-Exchanged Term B-1 Loans.

“Additional Term B-2 Lender” means a Person with an Additional Term B-2
Commitment to make Additional Term B-2 Loans to the Borrowers on the Amendment
No. 2 Effective Date, which for the avoidance of doubt may be an existing Term
Lender.

“Additional Term B-2 Loan” means a Loan that is made pursuant to
Section 2.01(c)(ii) of the Credit Agreement on the Amendment No. 2 Effective
Date.

“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of April 25,
2013.

 

-2-



--------------------------------------------------------------------------------

“Amendment No. 2 Effective Date” means April 25, 2013, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 2 were satisfied.

“Exchanged Term B-1 Loans” means each Term B-1 Loan (or portion thereof) as to
which the Lender thereof has consented to exchange into a Term B-2 Loan and the
Arrangers have allocated into a Term B-2 Loan.

“Non-Exchanged Term B-1 Loan” means each Term B-1 Loan (or portion thereof)
other than an Exchanged Term B-1 Loan.

“Term B-2 Commitment” means, with respect to a Term Lender, the agreement of
such Term Lender to exchange the entire principal amount of its Term B-1 Loans
(or such lesser amount allocated to it by the Arrangers) for an equal principal
amount of Term B-2 Loans on the Amendment No. 2 Effective Date.

“Term B-2 Loan” means an Additional Term B-2 Loan or a Loan that is deemed made
pursuant to Section 2.01(c)(i).

(b) All references to “Term B-1 Loan” and “Term B-1 Commitment” in the Credit
Agreement and the Loan Documents shall be deemed to be references to “Term B-2
Loan” and “Term B-2 Commitment,” respectively (other than any such references
contained in (i) Amendment No. 2 and (ii) Section 2.06(b)).

(c) Clause (a) of the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended by deleting such clause in its entirety and
replacing it with the following:

“(a) with respect to Term B-2 Loans, (A) for Eurocurrency Rate Loans, 2.50% and
(B) for Base Rate Loans, 1.50%; and”

(d) Clause (b) of the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended by deleting such clause in its entirety and
replacing it with the following:

“(b) with respect to Revolving Credit Loans, unused Revolving Credit Commitments
and Letter of Credit fees, (A) for Eurocurrency Rate Loans and Letter of Credit
fees, 2.50%, (B) for Base Rate Loans, 1.50% and (C) for unused commitment fees,
0.50%.”

(e) Section 2.01 of the Credit Agreement is hereby amended by deleting paragraph
(c) to such Section in its entirety and replacing it with the following:

“(c) (i) Subject to the terms and conditions hereof and of Amendment No. 2, each
Term Lender severally agrees to exchange its Exchanged Term B-1 Loans for a like
principal amount of Term B-2 Loans on the Amendment No. 2 Effective Date.

 

-3-



--------------------------------------------------------------------------------

(ii) Subject to the terms and conditions hereof and of Amendment No. 2, each
Additional Term B-2 Lender severally agrees to make an Additional Term B-2 Loan
to the Borrowers on the Amendment No. 2 Effective Date in the principal amount
equal to its Additional Term B-2 Commitment on the Amendment No. 2 Effective
Date. The Borrowers shall prepay the Non-Exchanged Term B-1 Loans with a like
amount of the gross proceeds of the Additional Term B-2 Loans, concurrently with
the receipt thereof.

(iii) The Borrowers shall pay to the Term Lenders immediately prior to the
effectiveness of Amendment No. 2 all accrued and unpaid interest on the Term B-1
Loans to, but not including, the Amendment No. 2 Effective Date on such
Amendment No. 2 Effective Date.

(iv) The Term B-2 Loans shall have the same terms as the Term B-1 Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 2, except as modified by Amendment No. 2; it being understood that
the Term B-2 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term B-1 Loans prior to the Amendment No. 2
Effective Date.”

(f) Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following sentence to the end of such Section:

“The Term B-2 Commitment of each Additional Term B-2 Lender shall be
automatically terminated on the Amendment No. 2 Effective Date upon the
borrowing of the Additional Term B-2 Loans on such date.”

(g) Section 2.07(a) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“The Borrowers shall, jointly and severally, repay to the Administrative Agent
for the ratable account of the Appropriate Lenders (A) on the last Business Day
of each March, June, September and December, commencing with the quarter during
which the Amendment No. 2 Effective Date occurs, an aggregate principal amount
equal to 0.25% of the aggregate principal amount of all Term B-2 Loans
outstanding on the Amendment No. 2 Effective Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order

 

-4-



--------------------------------------------------------------------------------

of priority set forth in Section 2.05) and (B) on the Maturity Date for the Term
B-2 Loans, the aggregate principal amount of all Term Loans outstanding on such
date”

(h) Section 7.10 of the Credit Agreement is hereby amended by adding the
following as a new paragraph to such Section:

“Use the proceeds of all Term B-2 Loans for any purpose other than to refinance
the Term B-1 Loans.”

Section 2. Other Amendments to Credit Agreement.

Effective as of the Amendment No. 2 Effective Date, the Required Lenders after
giving effect to the exchange of Term B-1 Loans into Term B-2 Loans and the
borrowing of the Additional Term B-2 Loans hereby agree as follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder (determined
after giving effect to Section 6.11(c) and any and all guarantees of such
Subsidiary Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Subsidiary Guarantor, or a grant by such Subsidiary Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guaranty or security interest
becomes illegal.

“Incremental Equivalent Debt” has the meaning specified in Section 7.03(x).

“Qualified ECP Loan Party” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible

 

-5-



--------------------------------------------------------------------------------

contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 6.11(c)).

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

(b) The definition of “Current Liabilities” in Section 1.01 of the Credit
Agreement is hereby amended by (i) deleting the word “and” that immediately
precedes clause (f) and replacing it with “, “ and (ii) adding the following as
a new clause at the end of such definition: “ and (g) liabilities funded by
customers for customer obligations to third parties.”

(c) Paragraph (b) of the definition of “Cumulative Credit” in Section 1.01 of
the Credit Agreement is hereby amended by (i) deleting the word “or” appearing
in clause (i) following the words “designated as a Cure Amount” and replacing
such word with “, “; (ii) adding the words “or used to incur Indebtedness
pursuant to Section 7.03(y)” immediately following the words “Equity Funded
Employee Plan Costs” appearing in the second parenthetical in clause (i);
(iii) deleting the word “or” appearing in clause (ii) following the words
“designated as a Cure Amount” and replacing such word with “, “; (iv) adding the
words “or used to incur Indebtedness pursuant to Section 7.03(y)” immediately
following the words “Equity Funded Employee Plan Costs” appearing in clause
(ii).

(d) Paragraph (c) of the definition of “Cumulative Credit” in Section 1.01 of
the Credit Agreement is hereby amended by (i) deleting the word “or” following
the words “designated as a Cure Amount” and replacing such word with “, “;
(ii) adding the “or used to incur Indebtedness pursuant to Section 7.03(y)”
immediately following the words “Equity Funded Employee Plan Costs”.

(e) The definition of “Consolidated First Lien Net Debt” in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Parent Borrower or any Restricted Subsidiary but excluding any
such Indebtedness in which the applicable Liens are expressly subordinated or
junior to the Liens securing the Obligations minus the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash), in each case, included on the

 

-6-



--------------------------------------------------------------------------------

consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries as of such date, free and clear of all Liens (other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p) and Section 7.01(q) and clauses (i) and (ii) of
Section 7.01(r), (cc) (only to the extent the Obligations are secured by such
cash and Cash Equivalents), (dd) (only to the extent the Obligations are secured
by such cash and Cash Equivalents) and (hh) (only to the extent the Obligations
are secured by such cash and Cash Equivalents)); provided that Consolidated
First Lien Net Debt shall not include Indebtedness in respect of (i) letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated First Lien Net Debt until 3 Business Days after such amount is
drawn, (ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization
Financing; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts and Tax Receivable Agreements do not constitute
Consolidated First Lien Net Debt”

(f) The definition of “Consolidated Secured Net Debt” in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:

“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Parent Borrower or any Restricted Subsidiary minus the aggregate
amount of cash and Cash Equivalents (other than Restricted Cash), in each case,
included on the consolidated balance sheet of the Parent Borrower and the
Restricted Subsidiaries as of such date, free and clear of all Liens (other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p) and Section 7.01(q) and clauses (i) and (ii) of
Section 7.01(r), (cc) (only to the extent the Obligations are secured by such
cash and Cash Equivalents), (dd) (only to the extent the Obligations are secured
by such cash and Cash Equivalents) and (hh) (only to the extent the Obligations
are secured by such cash and Cash Equivalents)); provided that Consolidated
Secured Net Debt shall not include Indebtedness in respect of (i) letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated Secured Net Debt until 3 Business Days after such amount is
drawn, (ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization
Financing; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts and Tax Receivable Agreements do not constitute
Consolidated Secured Net Debt.”

 

-7-



--------------------------------------------------------------------------------

(g) The definition of “Consolidated Total Net Debt” in Section 1.01 of the
Credit Agreement is hereby amended by is hereby amended by deleting such
definition in its entirety and replacing it with the following:

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Parent Borrower and its
Restricted Subsidiaries outstanding on such date, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions or any acquisition constituting an Investment permitted
under this Agreement) consisting of Indebtedness for borrowed money,
Attributable Indebtedness, and debt obligations evidenced by promissory notes or
similar instruments, minus (b) the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash), in each case, included on the consolidated balance
sheet of the Parent Borrower and the Restricted Subsidiaries as of such date,
free and clear of all Liens (other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(a), Section 7.01(p) and
Section 7.01(q) and clauses (i) and (ii) of Section 7.01(r), (cc) (only to the
extent the Obligations are secured by such cash and Cash Equivalents), (dd)
(only to the extent the Obligations are secured by such cash and Cash
Equivalents) and (hh) (only to the extent the Obligations are secured by such
cash and Cash Equivalents)); provided that Consolidated Total Net Debt shall not
include Indebtedness in respect of (i) letters of credit, except to the extent
of unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Net Debt
until 3 Business Days after such amount is drawn, (ii) Unrestricted Subsidiaries
and (iii) any Qualified Securitization Financing; it being understood, for the
avoidance of doubt, that obligations under Swap Contracts and Tax Receivable
Agreements do not constitute Consolidated Total Net Debt.”

(h) The definition of “Guarantors” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following to the end of the first sentence of such
definition:

“and shall include with respect to the payment and performance by each Specified
Loan Party of its obligations under its Guaranty with respect to all Swap
Obligations, any Borrower

(i) The definition of “Excess Cash Flow” in Section 1.01 of the Credit Agreement
is hereby amended by deleting clause (b)(xi) of such definition in its entirety
and replacing it with the following:

“(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods and, at the option of the Parent Borrower, the aggregate consideration

 

-8-



--------------------------------------------------------------------------------

required to be paid in cash by the Parent Borrower or any of its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to acquisitions
constituting Investments permitted under this Agreement, Capital Expenditures,
Capitalized Software Expenditures or acquisitions of intellectual property to be
consummated or made, plus any restructuring cash expenses, pension payments or
tax contingency payments that have been added to Excess Cash Flow pursuant to
clause (a)(ii) above required to be made, in each case during the period of four
consecutive fiscal quarters of the Parent Borrower following the end of such
period; provided that to the extent the aggregate amount of Internally Generated
Cash not utilizing the Cumulative Retained Excess Cash Flow Amount actually
utilized to finance such acquisitions, Capital Expenditures, Capitalized
Software Expenditures or acquisitions of intellectual property during such
period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,”

(j) The definition of “Excluded Assets” in Section 1.01 of the Credit Agreement
is hereby amended by deleting clause (v)(B)(a) thereof and replacing it with the
following:

“(a) excluding any such written agreement that relates to Credit Agreement
Refinancing Indebtedness, Permitted Ratio Debt or Incremental Equivalent Debt
and”

(k) The definition of “Obligations” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following to the end of such definition:

“provided that the “Obligations” of any Borrower shall exclude any Excluded Swap
Obligations.”

(l) The definition of “Senior Representative” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt, or
Incremental Equivalent Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

 

-9-



--------------------------------------------------------------------------------

(m) The Credit Agreement is hereby amended by deleting the definition of
“Consolidated Cash Interest Coverage Ratio” and deleting all references made to
such term in the Credit Agreement and the Loan Documents wherever they appear.

(n) Section 1.02(i) of the Credit Agreement is hereby amended by (i) deleting
“or” following the words “whether at the time of incurrence” and inserting “,”
in its place in the first parenthetical statements appearing in such section and
adding the words “or subsequently” at the end of such parenthetical and
(ii) deleting the word “permitted” that appears following the words “at any time
shall be” and replacing such word with the words “classified or reclassified”.

(o) Section 2.05(a) of the Credit Agreement is hereby amended by deleting
subclause (vi) thereof in its entirety and replacing it with the following:

“(vi) Notwithstanding the foregoing, in the event that, on or prior to the date
that is six months after the Amendment No. 2 Effective Date, any Borrower
(x) prepays, refinances, substitutes or replaces any Term B-2 Loans pursuant to
a Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Parent Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term Lenders, (I) in the case of
clause (x), a prepayment premium of 1.00% of the aggregate principal amount of
the Term B-2 Loans so prepaid, refinanced, substituted or replaced and (II) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term B-2 Loans outstanding immediately prior to such
amendment. Such amounts shall be due and payable on the date of effectiveness of
such Repricing Transaction.”

(p) Section 2.05(b)(ii) of the Credit Agreement is hereby amended by
(i) deleting the parenthetical immediately following the words “repurchase
Permitted First Priority Refinancing Debt” and replacing it with “, Incremental
Equivalent Debt or other Indebtedness permitted by Section 7.03 that is secured
on a pari passu basis with the Obligations (or, in each case, any Permitted
Refinancing thereof that is secured on a pari passu basis with the Obligations)”
and (ii) deleting the parenthetical immediately following the words “such
Disposition or Casualty Event” and replacing it with “(such Permitted First
Priority Refinancing Debt, Incremental Equivalent Debt or other Indebtedness
permitted by Section 7.03 that is secured on a pari passu basis with the
Obligations (or, in each case, any Indebtedness pursuant to a Permitted
Refinancing in respect thereof that is secured on a pari passu basis with the
Obligations) required to be offered to be so repurchased or prepaid, “Other
Applicable Indebtedness”)”.

(q) Section 2.05(b)(vi) of the Credit Agreement is hereby amended by adding the
following proviso at the end of the fifth sentence of such section:

“; provided that no Lender may reject any prepayment made under
Section 2.05(b)(iii)(B)”

 

-10-



--------------------------------------------------------------------------------

(r) Section 6.11 of the Credit Agreement is hereby amended by adding the
following as a new paragraph (c) of such section:

“(c) Each Loan Party that is a Qualified ECP Loan Party at the time the Guaranty
or the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under its Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Loan Party’s obligations and undertakings
under this Section 6.11(c) voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Loan Party under this Section
shall remain in full force and effect with respect to such Qualified ECP Loan
Party until this Guaranty is terminated or released with respect to such
Qualified ECP Loan Party in accordance with Section 11.09. Each Qualified ECP
Loan Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.”

(s) Section 7.01 of the Credit Agreement is hereby amended by (i) deleting the
word “and” appearing at the end of paragraph (ff) of such section, (ii) deleting
the “.” at the end of paragraph (gg) of such section and replacing it with “;
and” and (iii) adding the following as a new paragraph (hh) of such section:

“(hh) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(x).”

(t) Section 7.03(e) of the Credit Agreement is hereby amended by deleting clause
(i) of such Section and replacing it with the following:

“(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Parent Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $60,000,000 and 1.50% of Total
Assets, in each case determined at the time of incurrence (together with any
Permitted Refinancings thereof) at any time outstanding and”

 

-11-



--------------------------------------------------------------------------------

(u) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting the
“and” appearing at the end of paragraph (v) of such section, (ii) deleting “.”
at the end of paragraph (w) of such section and replacing it with “;” and
(iii) adding the following as a new paragraph (x) of such section:

“(x) Indebtedness of the Parent Borrower in respect of one or more series of
senior unsecured notes, senior secured first lien or junior lien notes or
subordinated notes, in each case issued in a public offering, Rule 144A or other
private placement or bridge in lieu of the foregoing or secured or unsecured
mezzanine Indebtedness that will be secured by the Collateral on a pari passu or
junior basis with the Obligations, that are issued or made in lieu of
Incremental Revolving Credit Commitments and/or Incremental Term Commitments
pursuant to an indenture or a note purchase agreement or otherwise (the
“Incremental Equivalent Debt”); provided that (i) the aggregate principal amount
of all Incremental Equivalent Debt issued pursuant to this Section 7.03(x) shall
not, together with any Incremental Revolving Credit Commitments and/or
Incremental Term Commitments, exceed (A) $300,000,000 in the aggregate pursuant
to this clause (A) or (B) at Parent Borrower’s option, up to an additional
amount of Incremental Equivalent Debt such that the Consolidated First Lien Net
Leverage Ratio is no more than 4.00 to 1.00 as of the last day of the Test
Period most recently ended after giving Pro Forma Effect to such Incremental
Equivalent Debt, (ii) such Incremental Equivalent Debt shall not be subject to
any Guarantee by any Person other than a Loan Party, (iii) in the case of
Incremental Equivalent Debt that is secured, the obligations in respect thereof
shall not be secured by any Lien on any asset of Holdings, the Parent Borrower
or any Restricted Subsidiary other than any asset constituting Collateral,
(iv) if such Incremental Equivalent Debt is secured, the security agreements
relating to such Incremental Equivalent Debt shall be substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) if such Incremental Equivalent Debt is
(a) secured on a pari passu basis with the Obligations, then such Incremental
Equivalent Debt shall be subject to a First Lien Intercreditor Agreement or
(b) secured on a junior basis to the Obligations, then such Incremental
Equivalent Debt shall be subject to a Junior Lien Intercreditor Agreement,
(vi) the documentation with respect to any Incremental Equivalent Debt contains
no mandatory prepayment, repurchase or redemption provisions except with respect
to change of control, asset sale and casualty event mandatory offers to purchase
and customary acceleration rights after an event of default that are customary
for financings of such type, (vii) provided that, notwithstanding clause (B) of
clause (i) of this Section 7.03(x), any Incremental Equivalent Debt which is to
be unsecured or secured on a junior basis to the Term Loans and Revolving Credit

 

-12-



--------------------------------------------------------------------------------

Loans shall not be required to comply with the test in such clause (y) but,
rather shall not exceed an amount such that the Total Leverage Ratio shall be no
greater than 6.25 to 1.00 as of the last day of the Test Period most recently
ended after giving Pro Forma Effect to such Incremental Equivalent Debt; and
(viii) no Event of Default under Section 8.01(a) or Section 8.01(f) shall exist
after giving effect to such Incremental Equivalent Debt, (ix) such Incremental
Equivalent Debt shall not mature earlier than the Latest Maturity Date of any
Term Loans outstanding at the time of incurrence of such Incremental Equivalent
Debt, (x) such Incremental Equivalent Debt shall have a Weighted Average Life to
Maturity not shorter than the remaining Weighted Average Life to Maturity of
then-existing Term Loans, (xi) such Incremental Equivalent Debt shall have terms
and conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Parent Borrower are not materially less favorable (when
taken as a whole) to the Parent Borrower than the terms and conditions of the
Loan Documents (when taken as a whole) (for the avoidance of doubt, the terms
and conditions of Incremental Equivalent Debt may be substantially similar to
the terms and conditions of the 2019 Notes or the 2020 Notes) and (xii) the
Parent Borrower and its Restricted Subsidiaries shall be in compliance with the
covenants set forth in Section 7.11, determined on a Pro Forma Basis as of the
date of incurrence of such Incremental Equivalent Debt and the last day of the
most recently ended Test Period (or, if no Test Period cited in Section 7.11 has
passed, the covenants in Section 7.11 for the first Test Period cited in such
Section shall be satisfied as of the last four quarters ended), in each case, as
if such Incremental Equivalent Debt had been outstanding on the last day of such
fiscal quarter of the Parent Borrower for testing compliance therewith; provided
that a certificate of the Parent Borrower as to the satisfaction of the
conditions described in clause (xi) above delivered at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the Parent Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirements of such clause (xi), shall be conclusive unless the
Administrative Agent notifies the Parent Borrower within such five (5) Business
Day period that it disagrees with such determination (including a description of
the basis upon which it disagrees); and”

(v) Section 7.03 of the Credit Agreement is hereby amended by adding the
following as a new paragraph (y) of such section:

“(y) Indebtedness of the Parent Borrower or any Restricted Subsidiary (and any
Permitted Refinancing thereof) in an aggregate principal amount not to exceed
the amount of the net cash proceeds received by the Parent Borrower since the
Closing Date from the issuance or sale of Equity Interests of the Parent
Borrower

 

-13-



--------------------------------------------------------------------------------

or cash contributed to the capital of the Parent Borrower (in each case, other
than proceeds of Disqualified Equity Interests, sales of Equity Interests to the
Parent Borrower or any of its Subsidiaries or proceeds which have been
designated as a Cure Amount) as determined in accordance with clauses (b) and
(c) of the definition of “Cumulative Credit” to the extent such net cash
proceeds have not been applied pursuant to such clauses to make Restricted
Payments pursuant to Section 7.06, to make Investments (other than Investments
permitted by Section 7.02(a), (c) or (i)) or to prepay, redeem, purchase,
defease or satisfy Indebtedness pursuant to Section 7.13.”

(w) Section 7.05(j)(ii) of the Credit Agreement is hereby amended by
(i) deleting the word “and” immediately following “(r)(ii), (s)” and replacing
it with “, “ and (ii) inserting “and (hh)” immediately preceding the proviso to
such clause (ii).

(x) Section 7.11 of the Credit Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

“Permit the Consolidated First Lien Net Leverage Ratio as of the last day of any
Test Period to be greater than 5.35:1.00.”

(y) Section 7.14 of the Credit Agreement is hereby amended by deleting the last
sentence of such section in its entirety and replacing it with the following:

“Holdings shall not incur any Liens on Equity Interests of the Parent Borrower
other than those for the benefit of the Obligations and other than Liens
permitted under Sections 7.01(dd) and 7.01(hh) and Holdings shall not own any
Equity Interests other than those of the Parent Borrower.”

(z) Section 8.03 of the Credit Agreement is hereby amended by adding the
following to the end of such section:

“Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor, but appropriate adjustments shall be made
with respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.”

(aa) Section 10.01 of the Credit Agreement is hereby amended by deleting the
first full paragraph following the proviso after paragraph (h) of such section
and replacing it with the following:

“Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement (i) that is for the purpose of adding

 

-14-



--------------------------------------------------------------------------------

the holders of Permitted First Priority Refinancing Debt, or Permitted Second
Priority Refinancing Debt, secured Incremental Equivalent Debt or other secured
Indebtedness permitted to be incurred under Section 7.03 (or a Senior
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of such First Lien Intercreditor Agreement, such
Junior Lien Intercreditor Agreement or such other intercreditor agreement or
arrangement permitted under this Agreement, as applicable (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (ii) that is expressly contemplated by any First Lien
Intercreditor Agreement, any Second Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent.”

(bb) Section 11.01 of the Credit Agreement is hereby amended by adding the
following the end of the first sentence of such section:

“provided that the Guaranteed Obligations of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor.”

(cc) The table appearing immediately after “Revolving Credit Commitments” of
Schedule 1.01A of the Confidential Disclosure Letter is hereby replaced by the
table set forth in Schedule 1.01A attached hereto.

Section 3. Representations and Warranties.

Each Borrower and each Subsidiary Guarantor represents and warrants to the
Lenders as of the date hereof and the Amendment No. 2 Effective Date that:

(a) Before and after giving effect to this Amendment, the representations and
warranties of each Borrower and each Subsidiary Guarantor contained in Article V
of the Credit Agreement or any other Loan Document shall be true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective date.

(b) At the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

 

-15-



--------------------------------------------------------------------------------

Section 4. Conditions to Effectiveness.

This Amendment (other than Section 1(d) hereof) shall become effective on the
date on which each of the following conditions is satisfied:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:

(1) counterparts of this Amendment executed by (A) each Loan Party and (B) the
Administrative Agent;

(2) Consents to this Amendment executed by the Required Lenders; provided that
the amendments set forth in Section 2(aa) above shall require the consent of
each Lender; and

(3) a Note executed by a Responsible Officer of the relevant Borrower in favor
of each Lender requesting a Note at least two (2) Business Days prior to the
Amendment No. 2 Effective Date, if any.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;

(1) an opinion of (i) Ropes & Gray LLP, special counsel to the Parent Borrower,
(ii) Bass Berry & Sims PLC, Tennessee local counsel to the Parent Borrower and
(iii) Andrews Kurth LLP, Texas local counsel to the Parent Borrower, each dated
the Amendment No. 2 Effective Date and addressed to each L/C Issuer, Arranger,
the Administrative Agent and the Lenders, substantially in the form previously
provided to the Administrative Agent;

(2) (A) a certificate as to the good standing of each Loan Party as of a recent
date, from the Secretary of State of the state of its organization or a similar
Governmental Authority and (B) a certificate of a Responsible Officer of each
Loan Party dated the Amendment No. 2 Effective Date and certifying (I) to the
effect that (w) attached thereto is a true and complete copy of the certificate
or articles of incorporation or organization such Loan Party certified as of a
recent date by the Secretary of State of the state of its organization, or in
the alternative (other than in the case of the Parent Borrower), certifying that
such certificate or articles of incorporation or organization have not been
amended since the Closing Date, and that such certificate or articles are in
full force and effect, (x) attached thereto

 

-16-



--------------------------------------------------------------------------------

is a true and complete copy of the by-laws or operating agreements of each Loan
Party as in effect on the Amendment No. 2 Effective Date, or in the alternative
(other than in the case of the Parent Borrower), certifying that such by-laws or
operating agreements have not been amended since the Closing Date and
(y) attached thereto is a true and complete copy of resolutions duly adopted by
the board of directors, board of managers or member, as the case may be, of each
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, and
(II) as to the incumbency and specimen signature of each officer executing any
Loan Document on behalf of any Loan Party and signed by another officer as to
the incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this clause (B); and

(3) a certificate signed by a Responsible Officer of the Parent Borrower
certifying as to the satisfaction of the conditions set forth in paragraphs
(g) and (h) of this Section 4 and that the Term B-2 Loans meet the requirements
and conditions to be Replacement Term Loans.

(c) Receipt of consents to this Amendment from Term Lenders and receipt of a
Joinder Agreement executed by one or more Additional Term B-2 Lenders such that
the aggregate principal amount of the Exchanged Term B-1 Loans plus the
aggregate principal amount of the Additional Term B-2 Commitments shall equal
the aggregate principal amount of the outstanding Term B-1 Loans immediately
prior to the effectiveness of this Amendment.

(d) The Parent Borrower shall have paid to the Administrative Agent for the
account of each Revolving Credit Lender that has returned a Consent to the
Administrative Agent at or prior to 5:00 p.m., New York City time on April 9,
2013 (the “Consent Deadline”) a fee equal to 0.125% of the Revolving Credit
Commitments of such Lender at the Consent Deadline.

(e) The Parent Borrower shall have paid to the Administrative Agent, for the
ratable account of the Term Lenders immediately prior to the Amendment No. 2
Effective Date, all accrued and unpaid interest on the Term B-1 Loans to, but
not including, the Amendment No. 2 Effective Date on the Amendment No. 2
Effective Date.

(f) All fees and expenses due to the Administrative Agent, the Arrangers and the
Lenders (including, without limitation, pursuant to Section 6 hereof) required
to be paid on the Amendment No. 2 Effective Date shall have been paid.

(g) No Default shall exist, or would result from the Amendment and related
Credit Extension or from the application of the proceeds therefrom.

 

-17-



--------------------------------------------------------------------------------

(h) The representations and warranties of each Borrower and each Subsidiary
Guarantor contained in Article 5 of the Credit Agreement and Section 3 of this
Amendment or any other Loan Document shall be true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, further,
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
date.

(i) To the extent reasonably requested by an Additional Term B-2 Lender in
writing not less than five (5) Business Days prior to the Amendment No. 2
Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Borrowers required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

(j) The Administrative Agent shall have received a Request for Credit Extension
not later than 1:00 p.m. on the Business Day prior to the date of the proposed
Credit Extension.

With respect to the Amendments in Section 1(d) only, in addition to subsections
(a) through (j) above, the effectiveness of the provisions set forth in
Section 1(d) shall be conditioned upon the delivery by each Revolving Credit
Lender to the Administrative Agent of a Consent to this Amendment. It is
understood and agreed that in connection with this Amendment, Deutsche Bank
Trust Company Americas will become a Revolving Credit Lender with a Revolving
Credit Commitment of $20,000,000, which Revolving Credit Commitment shall reduce
the Revolving Credit Commitments of the existing Revolving Credit Lenders on a
pro rata basis. For the avoidance of doubt, no separate Assignment and
Assumption will be entered into in connection with such assignment.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Amendment No. 2 Effective Date and such notice shall be conclusive and binding.

Section 5. Waivers.

The Required Lenders and Administrative Agent agree that the Parent Borrower may
deliver a Request for Credit Extension pursuant to Section 4.02 of the Credit
Agreement not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension (in lieu of three Business Days). The Required Lenders
and Administrative Agent waive the requirement for delivery of a Prepayment
Notice pursuant to Section 2.05 of the Credit Agreement. The Lenders party
hereto waive the payment of any breakage loss or expense under Section 3.05 of
the Credit Agreement in connection with the exchange of Term B-1 Loans into Term
B-2 Loans.

 

-18-



--------------------------------------------------------------------------------

Section 6. Expenses.

The Parent Borrower agrees to reimburse the Administrative Agent for its
reasonable and documented out-of-pocket expenses incurred by them in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP, counsel for the Administrative Agent.

Section 7. Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

Section 8. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.15 and 10.16 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

Section 9. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 10. Reaffirmation.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Term B-2 Loans)
under the Guaranty, as applicable, and its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, in respect of the Term
B-2 Loans) pursuant to the Collateral Documents.

Section 11. Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not

 

-19-



--------------------------------------------------------------------------------

alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BEAGLE INTERMEDIATE HOLDINGS, INC. By:  

/s/ George I. Lazenby, IV

  Name:   George I. Lazenby, IV   Title:   President and Chief Executive Officer

 

EMDEON INC. By:  

/s/ George I. Lazenby, IV

  Name:   George I. Lazenby, IV   Title:   President and Chief Executive Officer

 

EBS HOLDCO I, LLC

EBS HOLDCO II, LLC

EMDEON BUSINESS SERVICES LLC

MEDIFAX-EDI HOLDING COMPANY

By:  

/s/ George I. Lazenby, IV

  Name:   George I. Lazenby, IV   Title:   President

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

EBS MASTER LLC

EXPRESSBILL LLC

THE SENTINEL GROUP SERVICES LLC

ENVOY LLC

EQUICLAIM, LLC

MEDE AMERICA OF OHIO LLC

MEDIFAX-EDI, LLC

CHAPIN REVENUE CYCLE MANAGEMENT, LLC

HEALTHCARE TECHNOLOGY MANAGEMENT SERVICES LLC

DAKOTA IMAGING LLC

KINETRA LLC

ADVANCED BUSINESS FULFILLMENT, LLC
ERX NETWORK, L.L.C.
EMDEON FUTUREVISION LLC

By:  

/s/ Gregory T. Stevens

  Name:   Gregory T. Stevens   Title:   Secretary

 

IXT SOLUTIONS, INC.

CHAMBERLIN EDMONDS HOLDINGS, INC.
CHAMBERLIN EDMONDS & ASSOCIATES, INC.
MEDI, INC.

MEDIFAX-EDI HOLDINGS, INC.

TC3 HEALTH, INC.

By:  

/s/ George I. Lazenby, IV

  Name:   George I. Lazenby, IV   Title:   President

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender
By:  

/s/ Joseph L. Corah

  Name:   Joseph L. Corah   Title:   Director

[SIGNATURE PAGE TO AMENDMENT NO. 2]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 2

CONSENT TO AMENDMENT NO. 2 (this “Consent”) to Amendment No. 2 (“Amendment”) to
that certain Credit Agreement, dated as of November 2, 2011 (the “Credit
Agreement”), by and among Emdeon Inc. (the “Parent Borrower”), Beagle
Intermediate Holdings, Inc., Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), the other Borrowers and Guarantors from time to time
party thereto, the Lenders from time to time party thereto and the other parties
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Amendment.

Existing Term Lenders

The undersigned Term Lender hereby irrevocably and unconditionally approves the
Amendment and consents as follows (check ONE option):

 

Cashless Settlement Option ¨    to convert 100% of the outstanding principal
amount of the Term B-1 Loan held by such Lender (or such lesser amount allocated
to such Lender by the Arrangers) into a Term B-2 Loan in a like principal
amount. Post-Closing Settlement Option ¨    to have 100% of the outstanding
principal amount of the Term B-1 Loan held by such Lender prepaid on the
Amendment No. 2 Effective Date and purchase by assignment a principal amount of
Term B-2 Loans committed to separately by the undersigned (or such lesser amount
allocated to such Lender by the Arrangers).

Revolving Credit Lenders

 

¨    The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally consents to the Amendment.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

Date: April     , 2013  

                                                              
                        

  , as a Lender (type name of the legal entity)   By:  

 

    Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT A

 

If a second signature is necessary: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of April [    ], 2013 (this “Agreement”), by and
among [ADDITIONAL TERM B-2 LENDER] (each, an “Additional Term B-2 Lender” and,
collectively, the “Additional Term B-2 Lenders”), Emdeon, Inc. (the “Parent
Borrower”), and BANK OF AMERICA, N.A. (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
November 2, 2011 and amended by Amendment No. 1 dated as of April 24, 2012 and
Amendment No. 2 dated as of April 25, 2013 (“Amendment No.2”) (as further
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among the Parent Borrower, the other
Borrowers and Guarantors from time to time party thereto, Beagle Intermediate
Holdings, Inc., a Delaware corporation (“Holdings”), each lender from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer (capitalized terms used but not defined herein having
the meaning provided in the Credit Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may establish Additional Term B-2 Commitments (the “Additional Term
B-2 Commitments”) with existing Term Lenders and/or Additional Term B-2 Lenders;
and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B-2 Lenders shall become Lenders pursuant to one or more Joinder
Agreements;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Additional Term B-2 Lender hereby agrees to provide the Additional Term B-2
Commitment set forth on its signature page hereto pursuant to and in accordance
with Section 2.01(c) of the Credit Agreement. The Additional Term B-2
Commitments provided pursuant to this Agreement shall be subject to all of the
terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents. For the avoidance of doubt, each
Additional Term B-2 Lender hereby consents to Amendment No.2 to the Credit
Agreement.

Each Additional Term B-2 Lender, the Borrowers and the Administrative Agent
acknowledge and agree that the Additional Term B-2 Commitments provided pursuant
to this Agreement shall constitute Term B-2 Commitments for all purposes of the
Credit Agreement and the other applicable Loan Documents. Each Additional Term
B-2 Lender hereby agrees to make



--------------------------------------------------------------------------------

an Additional Term B-2 Loan to the Borrowers in an amount equal to its
Additional Term B-2 Commitment on the Amendment No. 2 Effective Date in
accordance with Section 2.01(c) of the Credit Agreement.

Each Additional Term B-2 Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Additional Term B-2 Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by each Additional
Term B-2 Lender, the Administrative Agent and the Parent Borrower and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, each of the
undersigned Additional Term B-2 Lenders shall become Lenders under the Credit
Agreement and shall have the respective Additional Term B-2 Commitment set forth
on its signature page hereto, effective as of the Amendment No. 2 Effective
Date.

For each Additional Term B-2 Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term B-2 Lender
may be required to deliver to the Administrative Agent pursuant to
Section 3.01(a) of the Credit Agreement.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

B-2



--------------------------------------------------------------------------------

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of April [    ], 2013.

 

[NAME OF ADDITIONAL TERM B-2 LENDER] By:  

 

  Name:   Title:

 

If a second signature is necessary: By:  

 

  Name:   Title:

 

Additional Term B-2 Commitments: $  

 

EMDEON, INC. By:  

 

  Name:   Title:

 

B-4



--------------------------------------------------------------------------------

Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

B-5